DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/02/2022 is being considered by the examiner.

Response to Amendment / Arguments
The response, filed 05/19/2022, has been entered. Claims 1-17 are pending. Applicant’s arguments regarding claims 1-17 have been fully considered but are unpersuasive.
On page 8 of the response, applicant argues that Nelson fails to teach a pressure sensor for a pipe. Applicant argues that Nelson is directed to a support system for various sensors, mainly with respect to identification purposes. In response to applicant's argument that the device of Nelson is not “a pressure sensor for a pipe”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, as set forth in the previous Office action, Nelson teaches all limitations of claim 1 including: 
a flexible strip; at least one strain sensing element; and a tensioning device, wherein a first end of the flexible strip is configured to pass through a second end of the flexible strip, wherein, between the first end of the flexible strip and the second end of the flexible strip, the flexible strip comprises the at least one strain sensing element, wherein the pressure sensor is configured to attach to the pipe, wherein the first end of the flexible strip extends through or past the second end of the flexible strip, and wherein the tensioning device is configured to tension the pressure sensor around the pipe. 
As such, the device of Nelson reads on the claimed invention and is clearly capable of performing the intended use of “a pressure sensor for a pipe”. Therefore the examiner finds the aforementioned argument unpersuasive. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nelson et al. (WO 2010132572 A1, prior art of record).Regarding claim 1:Nelson teaches a pressure sensor for a pipe, comprising:
a flexible strip (FIG. 2 - 22; e.g. page 1, lines 6-10; page 8, lines 17-24); 
at least one strain sensing element (e.g. FIGS. 15-18, element 18; see FIG. 19 to see that 18 comprises sensor 60, disclosed as a strain sensor); and 
a tensioning device (e.g. page 1, lines 12-21; page 11, lines 25-29; claims 3 and 14); 
wherein a first end of the flexible strip is configured to pass through a second end of the flexible strip (e.g. page 1, lines 6-21; FIGS. 15-18), 
wherein, between the first end (e.g. FIGS. 15-18, one of the left and right sides of 22) of the flexible strip and the second end (e.g. FIGS. 15-18, the other one of the left and right left sides of 22) of the flexible strip, the flexible strip comprises the at least one strain sensing element (e.g. FIGS. 15-18, element 18; see FIG. 19 to see that 18 comprises sensor 60, disclosed as a strain sensor), 
wherein the pressure sensor is configured to attach to the pipe (e.g. page 6, lines 14-18), 
wherein the first end of the flexible strip extends through or past the second end of the flexible strip (e.g. page 1, lines 6-21; FIGS. 15-18), and 
wherein the tensioning device is configured to tension the pressure sensor around the pipe (e.g. page 1, lines 12-21; page 6, lines 14-18; page 11, lines 25-29; claims 3 and 14)
Regarding claim 6:Nelson teaches all the limitations of claim 1, as mentioned above.Nelson also teaches (e.g. FIGS. 10-13 and 15-18):
wherein the second end of the flexible strip comprises an open loop (left side of 22 has an open loop / buckle) or a bifurcation
Regarding claim 7:Nelson teaches all the limitations of claim 1, as mentioned above.Nelson also teaches (e.g. FIGS. 10-13 and 15-18):
wherein the tensioning device (e.g. page 1, lines 12-21; page 11, lines 25-29; claims 3 and 14) is configured to move the first end of the flexible strip away from the second end of the flexible strip when the pressure sensor is attached to the pipe to tension the pressure sensor (e.g. page 1, lines 6-21; FIGS. 15-18; since one end of the band is passed through the buckle/other end of the band, the tensioning must move the ends apart to add tension)
Regarding claim 8:Nelson teaches all the limitations of claim 1, as mentioned above.Nelson also teaches (e.g. FIGS. 10-13 and 15-18):
wherein when the pressure sensor is attached to the pipe, the pressure sensor is configured such that the tensioning device (e.g. page 1, lines 12-21; page 11, lines 25-29; claims 3 and 14) does not directly touch (e.g. paragraph spanning pages 2-3; page 7, lines 23-33) the pipe
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (WO 2010132572 A1, prior art of record).Regarding claim 2:Nelson teaches all the limitations of claim 1, as mentioned above.Nelson also teaches:
wherein the flexible strip may be made of rigid and/or compliant material, depending on the desires of the end user; the flexible strip may be made of leather, rubber, nylon, plastics, forged steels, composites, stainless steel, aluminum or other types of metal, elastomers and the like (page 8, lines 4-8 and 17-24)Nelson fails to explicitly teach:
wherein the flexible strip comprises a material having a yield strength of at least 500 MPa
     However, the examiner holds that the teachings of Nelson render obvious the flexible strip having a yield strength of at least 500MPa. Further, "[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In this case, the selection of a specific thickness and/or yield strength of the sensor band is merely routine optimization within the prior art conditions set forth by Nelson. See MPEP 2144.05 II. The thickness and/or yield strength is a results-effective variable, dependent upon the specific application of the sensor band and the characteristics desired by the user, as set forth by Nelson.
Regarding claim 3:Nelson teaches all the limitations of claim 1, as mentioned above.Nelson fails to explicitly teach:
wherein the flexible strip has a thickness of less than 0.5 mm
     However, "[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In this case, the selection of a specific thickness and/or yield strength of the sensor band is merely routine optimization within the prior art conditions set forth by Nelson. See MPEP 2144.05 II. The thickness and/or yield strength is a results-effective variable, dependent upon the specific application of the sensor band and the characteristics desired by the user, as set forth by Nelson. Further, the selection of a specific thickness, as long as the device functions as set forth by Nelson (i.e. has the mechanical characteristics / flexibility to perform the functions disclosed Nelson), is interpreted as mere changes in size without affecting the principal operation or functions of the device (see MPEP 2144.04 IV A).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (WO 2010132572 A1, prior art of record) in view of Murphy et al. (US 20170328700 A1, prior art of record).Regarding claim 4:Nelson teaches all the limitations of claim 1, as mentioned above.Nelson fails to teach:
wherein the first end of the flexible strip comprises an end portion that is wider than a neck portion of the first end of the flexible strip, and wherein the neck portion is configured to be contiguous with the second end of the flexible strip when the pressure sensor is attached to the pipeMurphy teaches:
wherein the first end of the flexible strip comprises an end portion (FIG. 4A - section of 30 which is left of 32) that is wider than a neck portion (FIG. 4a - section of 30 generally indicated by 32) of the first end of the flexible strip, and wherein the neck portion is configured to be contiguous with the second end (FIG. 3 - 26) of the flexible strip when the pressure sensor is attached to the pipe (e.g. as per [0040], after 26 of FIG. 3 is passed through 22, similar to FIG. 1, it yields “the neck portion is…contiguous with the second end of the flexible strip”)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the claimed structure, taught by Murphy, in the device of Nelson as it is an art-recognized equivalent structure for passing one end of a sensor band through the other end of the sensor band to thereby wrap it around the object to be measured. The examiner notes that the locking structure of Murphy is not necessarily part of the resulting combination (i.e. the locking structure of Nelson or Murphy may be used by the combination). The only modification to Nelson (using FIG. 15 as an example) needed to arrive at the limitations of claim 4 is to increase the width of a portion of the left side of 22 and configure said portion such that the right side of 22 passes perpendicularly therethrough. See FIG. 1 of Murphy as an example of what is meant by “perpendicularly therethrough” (14/16 passes perpendicularly through 12/14).
Regarding claim 5:Nelson and Murphy teach all the limitations of claim 4, as mentioned above.As combined in the claim 4 rejection above, Murphy teaches:
wherein the neck portion (FIG. 4a - section of 30 generally indicated by 32) of the first end of the flexible strip is configured not to touch the second end (FIG. 3 - 26) of the flexible strip when the pressure sensor is attached to the pipe (e.g. as per [0040], after 26 of FIG. 3 is passed through 22, similar to FIG. 1, it yields “the neck portion is…is configured not to touch the second end of the flexible strip…”)

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (WO 2010132572 A1, prior art of record) in view of Sundar (US 20150035275 A1, prior art of record).Regarding claim 9:Nelson teaches all the limitations of claim 1, as mentioned above.Nelson fails to teach:
wherein the tensioning device comprises two clamps and an adjustment part, wherein the first end of the flexible strip is configured to be connected to a first one of the two clamps and the second end of the flexible strip is configured to be connected to a second one of the two clamps, and 
wherein when the pressure sensor is attached to the pipe the adjustment part is configured to move the first one of the two clamps away from the second one of the two clamps6aSundar teaches (e.g. FIGS. 4-5 and 8):
wherein the tensioning device comprises two clamps (e.g. 6a and 6b are clamped by 7a and 7b) and an adjustment part (8, 8a, 8b), wherein the first end of the flexible strip (e.g. one end of 6 / one of 6a and 6b) is configured to be connected to a first one (e.g. one of 7a and 7b) of the two clamps and the second end of the flexible strip (e.g. the other end of 6 / the other one of 6a and 6b) is configured to be connected to a second one (e.g. the other one of 7a and 7b) of the two clamps, and 
wherein when the pressure sensor is attached to the pipe (met upon combination with Nelson) the adjustment part (8, 8a, 8b) is configured to move the first one of the two clamps away from the second (e.g. [0039], [0044])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the clamping structure of Sundar in the device of Nelson as it is an art-recognized equivalent means for tensioning the strip/band.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (WO 2010132572 A1, prior art of record) in view of Sundar (US 20150035275 A1, prior art of record) and further in view of Gari (US 4905353 A, prior art of record).Regarding claim 10:Nelson and Sundar teach all the limitations of claim 9, as mentioned above.As combined in the claim 9 rejection above, Sundar teaches (e.g. FIGS. 4-5 and 8):
wherein the adjustment part (8) comprises a first threaded section (8a) and a second threaded section (8b), 
wherein the first one of the two clamps (e.g. 7a) has a threaded bore (7c) configured to accept the first threaded section (8a) of the adjustment part (8), and 
wherein when the pressure sensor is attached to the (met upon combination with Nelson) pipe, rotation of the adjustment part (8, 8a, 8b) is configured to move the first one of the two clamps away from the second one of the two clamps (e.g. [0039], [0044])Nelson and Sundar fail to teach:
the second one of the two clamps has a threaded bore configured to accept the second threaded section of the adjustment partGari teaches (e.g. FIG. 5A):
wherein the first one of the two clamps has a threaded bore (2A) configured to accept the first threaded section of the adjustment part (4A) and the second one of the two clamps has a threaded bore (3A) configured to accept the second threaded section of the adjustment part (4A - Col. 3, Lines 1-3)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the double threaded bore structure of Gari instead of the single threaded bore structure of Sundar as they are art-recognized equivalents for the purpose of tensioning the strip/band. The examiner notes that the devices of Sundar and Gari have very similar structure. Further, Gari teaches two alternative embodiments, one (similar to Sundar) in which only one bore is threaded (e.g. Col. 2, Lines 41-44) and another in which both bores are threaded (Col. 3, Lines 1-3).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (WO 2010132572 A1, prior art of record) in view of Engel (US 7367239 B2, prior art of record).Regarding claim 11:Nelson teaches all the limitations of claim 1, as mentioned above.Nelson fails to teach:
a material interface layer configured to be situated between at least a part of the flexible strip and the pipe when the pressure sensor is attached to the pipe, wherein the material interface layer has a shear modulus less than a shear modulus of the flexible stripEngel teaches (FIG. 6):
a material interface layer (e.g. 200 / 202 - Col. 6, Lines 31-58) configured to be situated between at least a part of the flexible strip and the pipe when the pressure sensor is attached to the pipe, wherein the material interface layer has a shear modulus less than a shear modulus of the flexible strip
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the interface layer of Engel in the device of Nelson to protect the sensor band and provide a good physical connection of the sensor band to the pipe / object to be measured (e.g. reducing the possibility of slipping, etc.). 
Regarding claim 12:Nelson and Engel teach all the limitations of claim 11, as mentioned above.As combined in the claim 11 rejection above, Engel teaches (FIG. 6):
wherein a thickness of the material interface layer (200 / 202) is less than a thickness of the flexible strip (3, 25, etc.)

Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (WO 2010132572 A1, prior art of record) in view of Jenkins (US 20140360279 A1, prior art of record).Regarding claim 13:Nelson teaches a pressure sensor for a pipe, comprising:
a flexible strip (FIG. 2 - 22; e.g. page 1, lines 6-10; page 8, lines 17-24); 
at least one strain sensing element (e.g. FIGS. 15-18, element 18; see FIG. 19 to see that 18 comprises sensor 60, disclosed as a strain sensor); and 
at least one tensioning device (e.g. page 1, lines 12-21; page 11, lines 25-29; claims 3 and 14), 
wherein each strip has a first end (e.g. FIGS. 15-18, one of the left and right sides of 22) and a second end (e.g. FIGS. 15-18, the other one of the left and right left sides of 22), 
wherein the first end of each strip is configured to pass through the second end of each strip (e.g. page 1, lines 6-21; FIGS. 15-18), 
wherein, between the first end of at least one strip and the second end of the at least one strip, at least one strip of the plurality of flexible strips comprises the at least one strain sensing element (e.g. FIGS. 15-18, element 18; see FIG. 19 to see that 18 comprises sensor 60, disclosed as a strain sensor), 
wherein the pressure sensor is configured to attach to a pipe (e.g. page 6, lines 14-18), and
wherein the at least one tensioning device is configured to tension the pressure sensor around the pipe (e.g. page 1, lines 12-21; page 6, lines 14-18; page 11, lines 25-29; claims 3 and 14)Nelson fails to teach:
a plurality of flexible strips
wherein the first end of each strip passes through or past the second end of an adjacent stripJenkins teaches (FIG. 1):
a plurality of strips (e.g. strips joined by 30)
wherein the first end of each strip (e.g. left side of the strip to the right of 30) is coupled to the second end (e.g. right side of strip to the left of 30) of an adjacent strip ([0032])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a plurality of strips and connect the first end of one strip to the second end of an adjacent strip, as taught by Jenkins, in the device of Nelson to allow for attachment of the device to much larger diameter pipes (Jenkins e.g. [0037], which also applies to the embodiment of FIG. 1 and [0032]). Additionally/alternatively, it would only constitute duplication of the device of Nelson. If the device of Nelson were duplicated, as-is, it is clearly possible to connect the two or more strips in a similar fashion as one strip connected to itself. This would be the same as attaching two zip-ties together to make a longer single zip-tie.
Regarding claim 14:Nelson teaches all the limitations of claim 1, as mentioned above.Nelson also teaches:
a method of measuring the pressure in the pipe with the pressure sensor of claim 1 (see claim 1 rejection above), comprising:
b) mounting the pressure sensor to the pipe (e.g. page 6, lines 14-18) by passing the first end of the flexible strip through the second end of the flexible strip (e.g. page 1, lines 6-21; FIGS. 15-18) and moving the two ends of the flexible strip to tension the flexible strip with a pre-tension (e.g. page 1, lines 6-21; page 6, lines 14-18; page 11, lines 25-29; claims 3 and 14; since one end of the band is passed through the buckle/other end of the band, the tensioning must move the ends apart to add tension); 
c) obtaining at least one strain measurement from the at least one strain sensing element (e.g. FIGS. 15-18, element 18; see FIG. 19 to see that 18 comprises sensor 60, disclosed as a strain sensor);Nelson strongly suggests, but fails to explicitly teach:
d) calculating a pressure related circumferential strain on the pipe from the at least one strain measurement; and 
e) calculating the pressure in the pipe from the pressure related circumferential strainJenkins teaches:
d) calculating a pressure related circumferential strain on the pipe from the at least one strain measurement; and e) calculating the pressure in the pipe from the pressure related circumferential strain (abstract, [0003], [0005], [0009], [0027], etc.)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the strain/pressure calculation of Jenkins in the device/method of Nelson to yield pressure detection via the strain detection (Nelson already teaches strain detection but fails to explicitly teach that this is used to calculate pressure in the pipe).
Regarding claim 15:Nelson and Jenkins teach all the limitations of claim 14, as mentioned above.Nelson fails to teach:
a) obtaining at least one calibration strain measurement from the at least one strain sensing element for the pressure sensor mounted to a test pipe having a known pressure, wherein step d) comprises calculating the pressure related circumferential strain from a change relative to the at least one calibration strain measurementJenkins teaches:
a) obtaining at least one calibration strain measurement from the at least one strain sensing element for the pressure sensor mounted to a test pipe having a known pressure, wherein step d) comprises calculating the pressure related circumferential strain from a change relative to the at least one calibration strain measurement ([0010], [0016], [0032]-[0035], [0045]-[0048], [0052]-[0057])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the calibration (including temperature calibration/correction/adjustment) of Jenkins, in the device/method of Nelson to increase accuracy.
Regarding claim 16:Nelson and Jenkins teach all the limitations of claim 15, as mentioned above.As combined in the claim 15 rejection above, Jenkins teaches:
wherein step c) comprises measuring at least one temperature of the pressure sensor, and wherein step d) comprises utilizing the measured at least one temperature ([0035], [0048], [0052]-[0054])
Regarding claim 17:Nelson and Jenkins teach all the limitations of claim 16, as mentioned above.As combined in the claim 15 rejection above, Jenkins teaches:
wherein step a) comprises measuring at least one calibration temperature of the pressure sensor, and wherein step d) comprises utilizing the measured at least one calibration temperature ([0035], [0048], [0052]-[0054])

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428. The examiner can normally be reached 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856